Citation Nr: 0117582	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  96-35 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38 of the United States Code.

(The issues of service connection for a left foot disorder, a 
left ear hearing loss, an eye disorder, sinusitis, a skin 
disorder, and cysts, and a claim for an increased rating for 
hypertension are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran had active duty from January 1975 to July 1975, 
and from January 1986 to July 1994.  He also had a period of 
active duty for training from February 1968 to June 1968 
while a member of the National Guard and additional 
unverified periods of inactive duty training and active duty 
for training as a member of the U. S. Navy Reserve.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) regional office (RO) in St. Petersburg, Florida.


REMAND

The issue on appeal was before the Board in December 1999, 
when the Board remanded additional claims of service 
connection for a left foot disorder, a left ear hearing loss, 
an eye disorder, sinusitis, a skin disorder, and cysts, and a 
claim for an increased rating for hypertension for additional 
development, to include VA examinations.  That decision also 
denied recoupment of VA disability benefits.  The current 
vocational rehabilitation issue was held in abeyance pending 
completion of the actions requested on appeal.  This was 
because the eligibility for vocational rehabilitation may be 
affected by the completed development requested in the 
Remand. 

The evidence shows that the Vocational, Rehabilitation, and 
Counseling folder was forwarded to the Board for appellate 
review prior to the completion of the development requested 
by the Board in December 1999.  In May 2001 statement the 
representative requested that the vocational rehabilitation 
claim be remanded to the RO pending completion of all actions 
requested in the December 1999 Board remand.  For the reasons 
stated above, the Board concurs with the veteran's 
representative.  See also Stegall v. West, 11 Vet. App. 268 
(1998).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should defer all action on the 
veteran's claim for entitlement to 
vocational rehabilitation and training 
under Chapter 31, Title 38 of the United 
States Code pending completion of the 
actions requested in the December 1999 
Board remand.  

Following completion of the requested 
development, the veteran's claim for 
vocational rehabilitation and training RO 
should reviewed.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


